Bullard, J.,

delivered the opinion of the court.
This case has been submitted to us without argument on either side. It is an action for damages, alleged to have been occasioned by the fault of the defendants’ agent, while in the performance of a contract to tow a brig, belonging to the plaintiff, from the port of' New-Orleans to the Bafize. The immediate cause of the damage appears to have been this : The ship Girard, which was to have been towed at the samé time, while dropping down stream to get abreast of the brig, which had been placed a tier or two below, took a sudden sheer, and ran foul of the Fénix. The tow-boat had at first started to bring down the Girard, by force of steam; but, from an impression that she was aground, it was concluded to adopt a different course, and the Girard was ordered to drop down stream, along side of the Fénix. This change of manoeuvre cannot, in our opinion, be imputed to the defendants, as a fault for which they are liable in damages, inasmuch .as it appears to b,e quite common, and considered safe, to drop vessels down under such .circumstances. The fault seems to have been in .the manner in which the manoeuvre was executed by the crew of the Girard, at a time when the steam-boat was incapable of preventing the atcident. We, therefore, concur with the court below, in the conclusion that the defendants are not liable,
It is, therefore, ordered, adjudged and decreed, that the judgment of tbe District Court be affirmed, with costs.